Citation Nr: 1603678	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for bilateral inguinal hernias.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran had active military service from August 1959 to August 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

Although the RO has characterized the Veteran's spine disability as involving only the lumbar spine, in light of evidence suggesting the presence of abnormality of the thoracic (or dorsal) spine, the Board has recharacterized the issue as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for COPD and a thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left ankle disability.

2.  Bilateral inguinal hernias did not have their clinical onset in service and are not otherwise related to active duty.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. 
§§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for bilateral inguinal hernias are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In a correspondence dated in June 2010 prior to the January 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473(2006). 

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and identified post-service private and VA treatment records are associated with the claims file.  The Veteran was provided with a VA examination for his left ankle claim in November 2010.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R.  § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In regards to the hernia claim, an examination is not necessary, given the lack of any evidence of a hernia in service or for many years later.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the duties to notify and assist are met.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102.

Left Ankle

The Veteran claims that service connection is warranted for a left ankle disorder.  He has alleged that in his February 2011 notice of disagreement (NOD) and January 2013 substantive appeal (VA Form 9) that he has residuals from a left ankle injury treated in service.  

His service treatment records (STRs) do not show any complaints or abnormal findings referable to his left ankle on his August 1959 enlistment examination and report of medical history.  In November 1966, he was hospitalized after twisting his left foot, with X-ray of the foot negative but with tenderness over the sole of foot and lateral side.  Findings were suggestive of his having torn some of the supporting tarsal adjacent.  The ankle was not mentioned as having issues, but he was provided with a walking cast, that was removed later in the month.  In May 1971 he was treated for a possible fracture of the left ankle, with a sprained diagnosed but negative X-ray.  He was treated with heat, bandage and aspirin.  No subsequent left ankle problems are shown in later treatment records, and on periodic examinations and separation examination in May 1979 there were no complaints or abnormal findings referable to his left ankle.

In August 2013, the Veteran submitted a photograph showing him with a cast on his left ankle while stationed in Korea.   
Post service treatment records addressed other medical issues and show no evidence of treatment for or complaints of problems with the left ankle.  

In November 2010, the Veteran underwent a VA examination, which included review of the claims file and noted the history of his having been treated for a sprained ankle in May 1971.  He gave a history of having twisted his left ankle while running.  He described being treated with a cast for 6 weeks.  His current symptoms were of mild pain of a 1-3 intensity, morning stiffness and swelling once a month.  He also reported weakness, instability and episodes of giving way about once a week.  He reported flare-ups with increased pain, swelling and stiffness.  Examination revealed normal gait, reflexes were normal for the lower extremities and muscle strength was normal, with no atrophy on close examination of the left ankle.  His left ankle range of motion was normal (0-20 degrees dorsiflexion and 0-45 degrees plantar flexion following 3 repetitions).  He had normal baseline motion and no evidence of any abnormality of the left ankle shown on inspection.  He had no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasm, painful motion, abnormal movement, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability or pertinent abnormal weight bearing.  There was no loss of function on repetitive use.  X-ray of the left ankle was normal.  The diagnosis was left ankle sprain in service, resolved, with no residuals.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A.  § 1110.  Although there is no dispute that the Veteran had a left ankle sprain treated in service, there is no evidence of post service medical treatment for any issues with the left ankle, and the November 2010 VA examiner specifically found no active residual disability from the inservice left ankle injury.  Where, as here, the claims file is void of any competent evidence establishing that the Veteran currently has a left ankle disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this instance, the Board finds the VA medical opinion and corresponding private clinical reports reflecting no current disability of the left ankle, are more probative than the Veteran's statements.  Id.; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The findings made at the VA examination and in clinical records were reported by medical professionals based upon objective clinical observation and experience. Id. 

In this regard, the Veteran is competent to describe symptoms he experiences such as ankle pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a left ankle disability, as such matters require radiological testing and medical expertise.  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a left ankle disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Hernias

The Veteran contends that service connection is warranted for bilateral hernias, asserting that his hernias were first noted by medical personnel during service.  See the Veteran's May 2010 statement, February 2011 NOD and January 2013 VA Form 9.

His service treatment records (STRs) do not show any complaints or abnormal findings suggestive of hernia problems on his August 1959 enlistment examination and report of medical history, wherein he denied "rupture, tumor, growth or cyst."  No hernias are otherwise demonstrated in the STRs, to include during periodic examinations.  On separation examination in May 1979, there were no complaints or abnormal findings suggestive of a hernia disorder, and he specifically denied having a "rupture or hernia."

Instead, hernias are not demonstrated until an August 2002, over 20 years after service, when the Veteran was noted to have a reducible left inguinal hernia on physical examination.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  In October 2003, there again was noted to be a left inguinal hernia.  In January 2004, he underwent an internal repair of bilateral inguinal hernias.  None of the records addressing the hernias contained any opinion attributing the condition to military service.

The question presented, i.e., the relationship, if any, between the Veteran's bilateral inguinal hernias (and any post-surgical residuals) and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hernia disorder and service is one requiring medical expertise that the Veteran does not possess. 

In summary, despite the Veteran's contentions, neither in-service incurrence of the Veteran's hernia disability nor a nexus to service is established.  Thus, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and service connection for bilateral inguinal hernias must be denied.


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for bilateral inguinal hernias is denied.


REMAND

Regarding the issues of entitlement to service connection for COPD and for a thoracolumbar spine disorder, additional development is necessary.  In regards to the COPD, the Board notes that the Veteran has alleged that exposure to chemicals, including from burning human waste in Vietnam and solvents such as Acetone and Trichloroethylene used in cleaning teletype machines in Germany, has resulted in his COPD.  His Vietnam service is confirmed and his MOS is noted to have involved electrical maintenance from October 1970 through 1979.  Thus, the Board concedes such exposures as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Additionally, he cited having been treated in service for multiple upper respiratory infections, including bronchitis.  

The November 2010 VA examination is not noted to have addressed his reported exposure to these claimed chemicals in providing an unfavorable opinion as to the causation of his COPD.  Additionally, the examiner also only referenced a few episodes of bronchitis treated in 1969, 1974 and 1976, but the STRs reflect other episodes of treatment for respiratory infections including colds and bronchitis throughout his service.  Additionally, the Veteran has submitted a March 2013 letter from his treating physician providing an opinion linking his COPD to his reported exposure to smoke from burn pits and solvents of Acetone and Trichloroethylene, although no rationale is given.  Thus, an addendum opinion should be obtained to address this matter and review the additional evidence.

In regards to the lumbar spine disorder, the Board notes that although the Veteran underwent a VA examination in November 2010 with an unfavorable opinion that his lumbar spine disorder, diagnosed as degenerative disc disease, was not directly related to his in-service lumbar strain treated in October 1960, this opinion did not include consideration of the complete evidence of record.  Significantly, the November 2010 VA examination also noted a thoracic kyphosis said to be due to aging.  However, the Board notes that the STRs include an incidental finding of mild kyphosis of the dorsal spine in a November 1973 chest X-ray, suggesting that the condition, described by the examiner as age-related, was present during service.  Thus, an addendum opinion should also be obtained to address this matter.

Finally, any outstanding VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then refer the claims file to the November 2010 VA examiner (or if that examiner is no longer available, to a clinician with appropriate expertise) to provide an addendum opinion addressing the etiology of the Veteran's COPD and thoracolumbar spine disorder.  The claims file, including a copy of this remand, must be made available for review.  No additional examination is necessary, unless the examiner indicates otherwise.  The examiner should answer the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that diagnosed degenerative disc disease of the lumbar spine or thoracic kyphosis had their onset in service or are otherwise related to service?  In addressing this matter, the examiner must discuss the findings of the kyphosis of the dorsal spine noted on a November 1973 chest X-ray in addition to the episode of treatment for low back strain in October 1960.

(b)  Is it at least as likely as not (50 percent probability or more) that COPD had its onset in service or is otherwise related to service?  In addressing this matter, the examiner must address (1) exposure to chemicals from burning waste in Vietnam and solvents of Acetone and Trichloroethylene, reportedly used by him in maintaining teletype machines while performing his MOS in electrical maintenance; (2) all service treatment records documenting respiratory illnesses and infections are considered in making this determination; and (3) the March 2013 opinion of Dr. I.Z. 

The examiner must provide rationales for each opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Thereafter, readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


